
	

114 HR 3086 IH: Wrongful Convictions Tax Relief Act of 2015
U.S. House of Representatives
2015-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3086
		IN THE HOUSE OF REPRESENTATIVES
		
			July 16, 2015
			Mr. Sam Johnson of Texas (for himself and Mr. Larson of Connecticut) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide tax benefits to individuals who have been
			 wrongfully incarcerated.
	
	
 1.Short titleThis Act may be cited as the Wrongful Convictions Tax Relief Act of 2015. 2.Exclusion for wrongfully incarcerated individuals (a)In generalPart III of subchapter B of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting before section 140 the following new section:
				
					139F.Certain amounts received by wrongfully incarcerated individuals
 (a)Exclusion from gross incomeIn the case of any wrongfully incarcerated individual, gross income shall not include any civil damages, restitution, or other monetary award (including compensatory or statutory damages and restitution imposed in a criminal matter) relating to the incarceration of such individual for the covered offense for which such individual was convicted.
 (b)Wrongfully incarcerated individualFor purposes of this section, the term wrongfully incarcerated individual means an individual— (1)who was convicted of a covered offense,
 (2)who served all or part of a sentence of imprisonment relating to that covered offense, and (3) (A)who was pardoned, granted clemency, or granted amnesty for that covered offense because that individual was innocent of that covered offense, or
								(B)
 (i)for whom the judgment of conviction for that covered offense was reversed or vacated, and (ii)for whom the indictment, information, or other accusatory instrument for that covered offense was dismissed or who was found not guilty at a new trial after the judgment of conviction for that covered offense was reversed or vacated.
 (c)Covered offenseFor purposes of this section, the term covered offense means any criminal offense under Federal or State law, and includes any criminal offense arising from the same course of conduct as that criminal offense..
 (b)Conforming amendmentThe table of sections for part III of subchapter B of chapter 1 of such Code is amended by inserting after the item relating to section 139E the following new item:
				
					
						Sec. 139F. Certain amounts received by wrongfully incarcerated individuals..
 (c)Effective dateThe amendments made by this section shall apply to taxable years beginning before, on, or after the date of the enactment of this Act.
 (d)Waiver of limitationsIf the credit or refund of any overpayment of tax resulting from the application of this Act to a period before the date of enactment of this Act is prevented as of such date by the operation of any law or rule of law (including res judicata), such credit or refund may nevertheless be allowed or made if the claim therefor is filed before the close of the 1-year period beginning on the date of the enactment of this Act.
			
